TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00243-CV


Anthony J. Maxa, Appellant

v.

Douglas J. Richardson, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 280821, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

	After the trial court granted appellee's special appearance, appellant filed his notice
of accelerated appeal on April 25, 2005.  On June 14, this Court sent appellant notice that his brief
was overdue and that the appeal would be dismissed if appellant did not file a motion for an
extension of time by June 24.  To date, appellant has not filed a motion or brief or otherwise
responded to this Court's communication.  We therefore dismiss the appeal for want of prosecution
on our own motion.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   August 9, 2005